The statute, section 9004 of the Code of 1923, upon which plaintiff rests her right of action, provides: "Penalty formarrying persons without license. — Any person authorized under this chapter to perform a marriage ceremony, who joins in marriage without a license as required by this chapter, or who goes out of the state and marries persons, one or both of whom reside in this state, without such license, or a license fromthe state in which the marriage is celebrated, forfeits one thousand dollars, one-half to the use of the state, and the other half to the use of any person who may sue for the same." (Italics supplied.)
This statute is highly penal and must be strictly construed. Anderson v. City of Birmingham, 205 Ala. 604, 88 So. 900. When so construed the penalty is levied against persons authorized by section 8995 to solemnize marriages, who perform such ceremony without a license, and does not embrace the solemnization of a marriage under a license issued by the judge of probate of a county, other than the county in which the woman resides or in which the ceremony is performed. Such irregularity does not render the license void or affect the validity of the marriage. Ely v. Gammel, 52 Ala. 584.
The writ of certiorari is denied.
Writ denied.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.